Benham, Justice,
dissenting.
Being in disagreement with the approach taken by the majority opinion in resolving the issue of entitlement to Personal Injury Protection (PIP) benefits, I must respectfully dissent for the reasons given by Presiding Judge McMurray in his dissent in Vlahos v. Sentry Ins. Co., 203 Ga. App. 540 (417 SE2d 180) (1992), and for the additional reasons contained herein.
We granted the writ of certiorari in this case to determine whether an employee who is continuously employed before disability and accrues income rather than receiving it is entitled to benefits for loss of income or earnings under OCGA § 33-34-4 (a) (2) (B). The trial court determined that there was no entitlement, and the Court of Appeals, in a split decision (5-4), affirmed the trial court’s determination. The majority opinion of this court, while remanding the mat*742ter to the trial court for a new determination, sets out a new rule which is contrary both to the intent of the statute and to abounding precedent.
The method of proving lost income is not defined in the statute, but in case law. Auto-Owners Ins. Co. v. Sapp, 185 Ga. App. 661, 662 (365 SE2d 286) (1988), established what has now become a well-accepted rule for determining the issue of lost wages:
To recover benefits for “loss of income or earnings during disability” pursuant to OCGA § 33-34-4 (a) (2) (B), an insured is required merely to establish with “reasonable certainty” the fact and amount of such lost income or earnings, and this he may accomplish either by showing that he previously had accepted an offer of income-generating employment for the period in question or by showing “a continuous pattern of employment prior to the period of disability.” [Cit.]
That approach provides two separate and distinct methods of determining lost wages: (1) acceptance of income-generating employment, or (2) a showing of a continuous pattern of employment prior to the injury. Both the majority opinion of the Court of Appeals and that of this court impermissibly merge these two separate and distinct approaches into one rule by requiring the claimant to show to a reasonable degree of certainty that wages would actually have been received. This is nothing more than a profitability test, and the imposition of this additional layer of proof is directly contrary to established precedent in the area.
It is abundantly clear that the focus of the case law in this area is on entitlement to wages rather than on actual receipt of wages or the profitability of a business enterprise. Even in Midland Auto. Ins. Co. v. West, 175 Ga. App. 419, 421 (333 SE2d 628) (1985), where benefits were denied because the claimant was a day laborer with no promise of continued employment the court said,
In the rare instance, such as in this case, in which the insured is employed on the date of the accident and injury but where the employment is only certain in duration as to that day, the insured is not necessarily precluded from recovery of benefits for loss of income or earnings for the length of disability. He must, however, establish with reasonable certainty his entitlement to benefits for loss of income or earnings during the period of his disability by showing that he had “accepted an offer of income-generating employment or has had a continuous pattern of employment prior to the pe*743riod of disability.” [Cit.]
Decided February 18, 1993.
Zipperer & Lorberbaum, Ralph R. Lorberbaum, Janet Foerrster, for appellant.
Karsman, Brooks & Calloway, R. Kran Riddle, for appellee.
This theme of entitlement rather than actual receipt of wages or the profitability of the business enterprise is supported by the decisions allowing a finding of lost wages in Vansant v. Allstate Ins. Co., 142 Ga. App. 684 (236 SE2d 858) (1977), where retirement benefits were reduced upon the death of the insured, and American Interstate Ins. Co. v. Revis, 156 Ga. App. 204 (274 SE2d 586) (1980), where an employment contract had been entered into but not performed.
The wisdom of this entitlement approach is readily apparent. The scheme of the No-Fault statute is to provide for wage substitution in a fast and efficient manner. Vansant, supra at 686. In addition, the entitlement approach is consistent with the realities of the business world where many businesses are unprofitable in their embryonic stages and are also unprofitable during economic downturns. The majority approach will allow insurance companies to question the profitability of all businesses in processing PIP claims, and the goal of the No-Fault statute will be frustrated: each claim will now be subject to a profitability analysis, the burden of which will fall on the party least likely to be able to shoulder it, which will cause interminable delay in the processing and payment of PIP benefits.
Although I, too, would reverse the judgment of the Court of Appeals, I would not impose on those seeking the payment of PIP benefits the onerous burden created in this case; I would simply hold that appellant has shown her entitlement to wages and has thereby demonstrated conclusively her entitlement to the payment of PIP benefits. I must, therefore, dissent to the judgment of the majority.